 

Exhibit 10.1

January 1, 2009

 

Lifetime Brands, Inc.

Attention: Ronald Shiftan

1000 Stewart Avenue

Garden City, NY 11530

 

Dear Mr. Shiftan:

 

RE: Employment Agreement dated May 2, 2006 by and between Lifetime Brands, Inc.
and Jeffrey Siegel (the “Employment Agreement”)

 

As discussed, I hereby irrevocably waive my right under Section 3(a) of the
Employment Agreement to receive an annual increase in base salary for the period
commencing on January 1, 2009 and ending on December 31, 2009 based on the
percentage by which the Bureau of Labor Statistics Consumer Price Index for All
Urban Consumers (CPI-U) all items index, New York-Northern New Jersey-Long
Island, NY-NJ-CT-PA (the “Relevant CPI Index”) for December 31, 2008 increased
over the Relevant CPI Index for December 31, 2007. However, my base salary for
the one year period commencing on January 1, 2010 and ending on December 31,
2010 shall be adjusted based on the annualized compounded increase in the
Relevant CPI index from December 31, 2007 to December 31, 2009. (For example, if
I earned a base salary of $100,000 for the period commencing January 1, 2008 and
ending on December 31, 2008 and would have received a 3% increase in my base
salary for the period commencing January 1, 2009 and ending on December 31, 2009
based upon the increase in the Relevant CPI index from December 31, 2007 to
December 31, 2008, I will continue to be paid a base salary of $100,000 for the
one year period commencing on January 1, 2009 and ending on December 31, 2009,
rather than a base salary of $103,000. If the Relevant CPI index increases 4%
from December 31, 2008 to December 31, 2009, my base salary will be $107,120 for
the one year period commencing on January 1, 2010 and ending on December 31,
2010). All other terms and conditions of the Employment Agreement shall remain
in full force and effect.

 

Sincerely,

 

/s/ Jeffrey Siegel

 

Jeffrey Siegel

 

Accepted and Agreed:

LIFETIME BRANDS, INC.

 

/s/ Ronald Shiftan                                                  

By: Ronald Shiftan, Vice Chairman and COO

 

 

--------------------------------------------------------------------------------